PER CURIAM.
This is a disciplinary proceeding instituted by The Florida Bar and culminating in a judgment of the Board of Governors disbarring the respondent, James W. Cotton, from the practice of law and assessing the costs of the proceedings in the amount of $616.29 against the said respondent. Pertinent portions of said judgment are as follows:
“ * * * The referee in the case now before us found that the respondent accepted a retainer fee on November IS, 1960 and agreed to collect certain sums due his client, or to file suit toward that end. The respondent did not pursue the client’s claim; did not file suit and eventually the client’s claim was barred by the statute of limitations. Although the client had repeatedly demanded return of his retainer, the respondent persistently refused to do so until two days before the referee’s hearing in this cause.
"The referee has observed that such conduct on the part of a young lawyer might be forgiven under proper circumstances. Such conduct on the part of an older, experienced practitioner is inexcusable. It was also pointed out that at the time this misconduct was continuing, respondent was under prosecution by The Florida Bar for similar misconduct in the earlier case. The referee’s report provided in part: ‘The respondent should have made extra effort during said time to remain completely above reproach and any other conduct is absolutely inexcusable. In the referee’s opinion, the protection of the public requires that his punishment be severe.’ ”
A copy of said judgment was duly served upon the respondent and, together with the complete record in said cause, was filed in this Court on April 1, 1966. More than thirty days having elapsed after the entry of the judgment and the respondent having failed to file in this cause a petition for review as required by the rules of this Court; and the Court finding that this same respondent was suspended by this Court from the practice of law for a period of six months commencing January 30th, 1964 and continuously thereafter until he shall have paid the costs therein assessed and further thereafter until he satisfactorily demonstrates to the Board of Governors of The Florida Bar and this Court that he is entitled to reinstatement to the practice of law (State ex rel. The Florida Bar v. Cotton, 159 So.2d 469) and that such judgment is in full force and effect, it is, thereupon,
Ordered and adjudged that the judgment of the Board of Governors herein be and the same is hereby in all respects approved *34and confirmed and the respondent, James W. Cotton, be and he is hereby disbarred from the practice of law in this State.
It. is further ordered that costs of these proceedings in the sum of $616.29 be and the same are hereby taxed against the respondent, for which amount let execution issue.
THORNAL, C. J., and DREW, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.